Supplemental Opinion on Re-hearing.
Per Curiam.
7 In the original opinion in this case we assumed that it was held in City of Dubuque v. Illinois Cent. R. Co., 39 Iowa, 60, that the payment of a property tax might be enforced by an ordinary action. A further examination of that case, shows that, although the opinion of the majority purports to hold as stated, the dissenting opinions indicate that the holding was in fact merely the opinion of two of the four judges, who then constituted this court, and is not, therefore of any force as a precedent. In City of Burlington v. Burlington & M. R. Co., 41 Iowa, 139, the right to .enforce the payment of an ordinary tax by an action at law was again referred to, but not decided; and our attention has not been called to any other case decided by this court in which the matter has been considered. We do not find it necessary to decide what rule is applicable in this state to such cases, and prefer to postpone a decision of the question until it is more fully presented in *581argument. The provisions, of the statute under which the bond in suit was given are sufficient to authorize a recovery thereon for the tax in controversy, notwithstanding the fact that other means for its collection are also provided. We are not to be regarded as holding that an ordinary property tax may be recovered by an action at law, and, so far as our original opinion in this case could have been construed as authority for that rule, it is modified, and the question in regard to the right to maintain such an action is left undetermined.